MORROW, Presiding Judge.
Robbery is the offense; penalty assessed at confinement in the penitentiary for fifty-five years.
There is before this court no statement of the facts heard upon the trial; nor are there any bills of exception complaining of the rulings of the court.
In the motion for new trial are a number of averments, the accuracy' of which would depend upon the evidence, which is not in any form before this court.
There are two counts in the indictment: — one charging robbery by the use of firearms,-which is a capital offense; the other charging robbery by *565assault, omitting any reference to the use of firearms, or other deadly weapons. The count charging the use of firearms having been abandoned,the court did not err in refusing a special venire. See Sweeney v. State, 103 Texas Crim. Rep., 393, 281 S. W., 571.
The verdict signed by the foreman reads as follows: “We, the jury, find the defendant guilty as charged in the indictment, and assess his punishment at fifty-five years’ confinement in the penitentiary.”
Complaint that this verdict is so indefinite that it will not support the judgment of conviction cannot be sustained. In Branch’s Ann. Tex. P. C., sec. 646, it is said: “Verdicts should receive a liberal rather than a strict construction, and if the finding of the jury can be reasonably ascertained the verdict should be held good as to form. The object should be to ascertain the intention of the jury.”
This announcement is supported by citation of many precedents. Finding no error in the record, the judgment is affirmed.

Affirmed.